department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date legend date a state b state c u dear we have considered your ruling_request dated date regarding the tax consequences of the proposed transaction described below specifically you have requested the following ruling whether an organization exempt under sec_501 of the internal_revenue_code code can surrender its tax-exempt status and operate as a for-profit cooperative through the filing of a final form_990 return you are exempt from federal_income_tax under sec_501 of the code you are an electric generation and transmission cooperative incorporated on date a under the laws of state b you serve u rural electric distribution cooperatives in state b and state c you purchase electric power from an electric generation and transmission cooperative in state c you have entered into all-requirement contract with this cooperative to supply your needs due to significant economic growth in your service area you have incurred substantial additional capital expenditures to serve your customers you anticipate that further financings will be necessary to fund additional capital expenditures you have expressed concern that your continued operations will limit your ability to seek and obtain additional financing to fund your capital improvements thus because you will need additional flexibility in the forms of financing utilized you want to terminate your tax-exempt status under sec_501 of the code in addition you have stated that after the service recognizes your status as a taxable cooperative you need to remain taxable until such time as you seek and receive a determination_letter from the service that you again qualify as a tax-exempt_entity you also noted that this is important in that the contemplated financing can be adversely affected by your classification as a tax-exempt_entity law sec_501 of the code provides for the exemption from federal_income_tax of benevolent_life_insurance_associations of a purely local character mutual_ditch_or_irrigation_companies mutual_or_cooperative_telephone_companies or like organizations but only if percent or more of the income consists of amounts collected from members for the sole purpose of meeting losses_and_expenses mutual and cooperative electric companies are considered to be like organizations for these purposes revrul_67_265 1967_2_cb_205 sec_6043 of the code provides that an organization which for any of the last five taxable years preceding liquidation dissolution termination or substantial_contraction was exempt from taxation under sec_501 shall file a return and other information with respect to the liquidation dissolution termination or substantial_contraction as the secretary_of_the_treasury may prescribe revrul_65_99 1965_1_cb_252 provides that the percent member income test is applied on the basis of an annual_accounting_period failure to meet the requirement in a particular year precludes exemption for that year but has no effect upon exemption for years in which the percent test is satisfied specifically if for any year the income received from a transaction together with other nonmember income causes the organization’s income from members for the year to fall below percent the organization is required to file a corporation income_tax return form_1120 for that year rationale in your situation you want to surrender your tax-exempt status and operate as a for-profit cooperative through the filing of a final form_990 return an organization that no longer wants to be exempt under sec_501 of the code will need to file a final return as described in sec_6043 once the final return is filed the organization will no longer be described under sec_501 a even though an organization described under sec_501 of the code is required to file form_1120 for the years it does not satisfy the percent member income test it is still recognized as an exempt_organization until it wants to surrender its exempt status see revrul_65_99 however in your case you want to surrender your tax-exempt status and file a final return as required by sec_6043 once you file your final return you will no longer be recognized as exempt under sec_501 accordingly based on the above we rule as follows an organization exempt under sec_501 of the code can surrender its tax- exempt status and operate as a for-profit cooperative through the filing of a final form_990 return this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice deletions you should follow the instructions in notice if you disagree with our proposed this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely theodore r lieber manager exempt_organizations technical group enclosure notice
